Citation Nr: 1225235	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from December 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

Tinnitus is not attributable to the Veteran's military service.  


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

The Veteran served on active duty from December 1958 to October 1962.  His DD 214 reflects that he served as a supply specialist.  

The Veteran submitted a claim for entitlement to service connection for bilateral hearing loss in January 2008.  At that time he submitted a statement detailing his noise exposure in service, primarily from exposure to aircraft engine noise.  He worked in a hangar near the flight line and sometime the engines of various aircraft were tested in the hangar.  The Veteran reported having had a private audiological evaluation and being prescribed hearing aids.

The Veteran's service treatment records (STRs) were obtained.  The Veteran's entrance examination of December 1958 was negative for complaints or findings associated with tinnitus.  The Veteran's hearing was tested by the whispered voice test with a score of 15/15.  The Veteran was treated for a number of complaints, some illness-related and others due to injury, during service.  There were no complaints related to tinnitus or ringing in the ears.  The Veteran reported no problems with his hearing or tinnitus on his medical history at the time of his separation physical examination in September 1962.  His physical examination included the results of audiometric testing with a 10 decibel loss recorded in the left ear at 2000 Hertz and a 35 decibel loss in the left ear at 4000 Hertz.  The remaining values, for 500, 1000, 2000, and 4000 were either negative or zero.

Records from Mankato Clinic were obtained in March 2008.  The records show the Veteran was seen once for tonsillitis in November 1978.  He was later seen from April 2000 to March 2001 to evaluate his reported hearing loss.  On his initial visit in April 2000 the Veteran reported difficulty hearing.  He said he had been in the military 25 years earlier (actually 38 years earlier) and had not been exposed to much noise other than lawnmowers and chain saws.  The Veteran denied all other otologic symptoms other than an occasional plugging sensation that he attributed to wax build-up or sinus problems.  Testing was said to show a bilateral high frequency, sensorineural hearing loss.  The treatment entry noted that the left ear results showed an asymmetric, sensorineural hearing loss from 1000 to 4000 Hertz.  

Because of the type of hearing loss, the Veteran was evaluated by a physician at the clinic in May 2010.  The Veteran said he had been aware of his hearing loss for 2-3 years and noticed one ear was worse than the other.  The physician said there was no tinnitus.  The Veteran had negligible vertigo and, occasionally, some positional unsteadiness.  The Veteran had positive noise exposure as he hunted.  The Veteran was to return for further audiological evaluation.  An entry from March 2001 noted that the Veteran was last seen in the audiology department in April 2000.  The audiologist noted that the Veteran denied any history of tinnitus, ear infections, ear surgery, head trauma or family hearing loss.  

The Veteran was afforded a VA audiology examination in May 2008; however, prior to the examination he was seen in a VA clinic for what the entry described as a Baseline Medical Examination.  This was conducted by a nurse practioner and was unrelated to the later audiology examination.  The baseline examination was just that - an examination to establish a baseline condition for the Veteran for his overall health.  The Veteran did report his noise exposure from aircraft engines in service.  The examiner noted that the Veteran denied recent or recurrent ear disease, head trauma, vertigo, family history of hearing loss, difficulty swallowing, speech difficulty, changes in taste or smell, or tinnitus.  A review of systems was reported along with a family medical history.  The Veteran reported receiving his primary care at a private clinic.  The impression/plan included a finding of a routine medical examination.  Further, it was noted the Veteran was to be evaluated for his claimed hearing loss.  The examiner said there were no apparent medical conditions that affected the Veteran's hearing and that the Veteran denied tinnitus.

The Veteran was afforded a VA audiology examination in May 2008.  The examiner noted that she had reviewed the claims folder for the examination.  She noted the Veteran's history of noise exposure in service as well as the audiogram results on his separation physical examination.  The examiner said that the Veteran reported that he had no recreational or occupational noise exposure.  She said the Veteran denied having tinnitus and further noted that the Veteran denied the presence of tinnitus at what she described as the "BMI" examination earlier in the day.  The audiometric testing provided evidence of hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385.  However, the examiner opined that the hearing loss was not related to the Veteran's military service.

The RO wrote to the Veteran to provide him with notice on how to substantiate a claim for service connection for tinnitus in June 2008.  A Deferred Rating Decision, also dated in June 2008, contained a notation that the Veteran had not raised this issue with his original claim in January 2008; however, his representative did raise the issue.  Thus, the notice letter was issued.  No additional examination was required in light of the recent examination.

The Veteran responded to the letter in July 2008.  He said he had no additional evidence to submit in support of the claim.  He said he had never seen a doctor or audiologist for the ringing in his ears.  He said he had gotten used to it and thought he would just have to live with it.

The Veteran's claim for service connection for bilateral hearing loss and tinnitus was denied in September 2008.  The basis for denial of service connection for tinnitus was that the STRs were negative and the Veteran denied having tinnitus with his private treatment and at the time of his VA audiology examination.  

The Veteran submitted his notice of disagreement (NOD) in October 2008.  He maintained that the examiner asked him about tinnitus.  He said he was not familiar with the term and was not sure how to answer the question.  He said that, had the examiner asked him about ringing in the ears, he would have said he had had such ringing since service.  

The RO obtained an addendum from the VA audiology examiner in November 2008.  She stated that she was very specific when questioning veterans about the possibility of tinnitus.  She said she would ask if the veteran has any ringing, buzzing or any other noises in the ears or head that may be present, either sometimes or always.  She said she always would ask the question a second time to be sure the veteran understood the question.  She said this Veteran denied the presence of tinnitus at the audiology examination and at the earlier "BMI" examination.  She stated that her opinion as to the absence of tinnitus remained unchanged.  

The Veteran perfected his appeal in December 2008.  He said he had no memory of the VA examiner asking him about ringing in his ears.  He said that she may have asked about tinnitus but, at the time, he had no knowledge of tinnitus.  He said he was unfamiliar with the proper medical terminology for ringing in his ears.  

The Board notes that the Veteran's representative submitted additional written argument in support of the claim in July 2012.  In particular, the representative argued the relevance of the Veteran's "body mass index" (BMI) in this case.  In addition, the representative presented a number of contentions regarding the Veteran's hearing loss and found fault with how the VA examination was conducted in regard to the hearing loss.  

The Board will address the latest written arguments first.  In regard to "BMI" the Veteran's body mass index was never at issue and was never measured or discussed in this case.  It appears that a transcriptionist used that abbreviation in preparing the audiologist's examination report.  A plain reading of the VA medical entry from May 28, 2008, as well as the VA examination report shows that the medical evaluation was, as stated earlier, a baseline medical examination.  

Moreover, the Board acknowledges the representative's arguments in regard to the Veteran's claimed hearing loss.  However, that issue was not appealed by the Veteran.  He limited his appeal to the denial of service connection for tinnitus.  Thus, the arguments raised in regard to the Veteran's hearing loss, while considered, are not relevant.

The Veteran's STRs are negative for evidence of tinnitus or ringing in the ears.  The Veteran did not raise the issue at the time of his original claim in January 2008.  Although the Deferred Rating Decision said that the Veteran's representative did so, it is not apparent from any written documentation in the claims folder.  

The Veteran identified his source of private treatment at the Mankato Clinic.  Those records show that the Veteran specifically denied having tinnitus to his ear, nose, and throat physician in May 2000 and again with his audiologist in March 2001.  Thus, he either responded negatively to questions about a condition that he did not understand on those two occasions or he was aware of the meaning of the word.  The Board does not find it plausible that the Veteran would be specifically evaluated for the basis for his asymmetric hearing loss and not understand the meaning of the word tinnitus when asked, not ask about the meaning of the word if he did not know, or express to the physician that he had a ringing in his ears as a way of relating his symptoms given the questioning about issues related to his ears.  Such an issue would be relevant to the physician and, later, the audiologist.  

The Veteran denied having tinnitus at the time of his baseline medical examination.  He again denied tinnitus at his VA audiology examination.  Although he admitted he may have been questioned about tinnitus, he maintained that he did not know what the word meant.  He said had he been asked about ringing in the ears he would have given an affirmative response with a history of the same since service.

The VA examiner's addendum opinion clearly set forth her practice as to how she addresses the issue of tinnitus with veterans.  The Board finds her explanation of how she questions veterans on this subject, to include in this case, to be far more persuasive than the Veteran's statements.  When the VA examiner's addendum is viewed in context with the Veteran's prior otolaryngology/audiology evaluations, the Board finds that the evidence supports a conclusion that the Veteran understood what had been asked of him regarding noises in his ears (tinnitus).  

The Board notes that the Court has found that veterans are competent to provide lay evidence of having tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  This is a symptom capable of lay observation.  However, even with consideration of this guidance, the Board must weigh objective evidence of record that goes against later reported lay evidence of a continuity of symptomatology.

In this case, given that the Board has determined that the Veteran knew the meaning of tinnitus, the Board finds the Veteran's denials of symptomatology of tinnitus at the time of his private evaluations in 2000 and 2001 to be probative evidence.  Further, his repeated denials of tinnitus at the time of his VA evaluation and examination in May 2008 also weigh against his later reported continuity of symptoms and support the VA examiner's finding that there is no tinnitus.  In summary, in the absence of a diagnosed disability, service connection for tinnitus is denied.  See Brammer, Rabideau, supra.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in January 2008.  The RO wrote to him in June 2008.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  The RO informed the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was asked to submit any medical reports he had in his possession.  The letter also advised the Veteran on how VA determines disability ratings and effective dates.  See Dingess, supra.

The Veteran responded to the letter in July 2008.  He stated he had nothing further to submit.

The RO denied the Veteran's claim in September 2008.  He submitted his NOD in October 2008.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset he demonstrated actual knowledge of what was required to establish service connection for his claimed tinnitus.  He cited to his noise exposure in service as the cause of his tinnitus.  He identified private treatment records related to an evaluation of his symptoms approximately 8 years prior to his claim.  He said that he had ringing in his ears since service.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  His STRs were obtained.  A VA outpatient record and the private medical records identified by the Veteran were also obtained.  The Veteran was afforded a VA examination.  The Veteran elected to not have a hearing in his case.  

The Veteran was afforded a VA examination.  The examination was adequate upon which to base a determination as it fully addressed the purpose of the examination.  The examiner provided a detailed review of the Veteran's noise exposure in service and a review of the STRs as well as a report of the interview and evaluation of the Veteran.  The examiner's opinion was not favorable to the Veteran.  The examination was adequate to allow the Board to reach a determination of whether service connection was warranted in this case.  See 38 C.F.R. § 3.326 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


